WEBB, Judge.
The only issue on this appeal concerns the effect of the 5 June 1980 stay order. Plaintiffs contend that the Town was without power to collect taxes on their property during the period the stay order was in effect because their land was not within the Town’s corporate boundaries until certification of the judgment on 14 September 1981. We disagree. G.S. 1-296 governs the effect of a stay order pending appeal. It provides as follows:
“Judgment not vacated by stay. — The stay of proceedings provided for in this article shall not be construed to vacate the judgment appealed from, but in all cases such judgment remains in full force and effect, and its lien remains unimpaired, notwithstanding the giving of the undertaking or *132making the deposit required in this chapter, until such judgment is reversed or modified by the appellate division.”
The judgment in the instant case was neither reversed nor modified on appeal, there having been found no prejudicial error. Affirmation of the judgment by the appellate court dissolved the stay order and left the judgment in effect from its rendition on 5 June 1980. See In Re Griffin, 98 N.C. 225, 3 S.E. 515 (1887). Since the judgment was in force from the time it was entered, the plaintiffs were liable for taxes during that period.
Affirmed.
Judges HEDRICK and Becton concur.